Citation Nr: 1213717	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-03 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES




REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 2002 to October 2006. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In a June 2008 rating decision, the RO denied service connection for alcohol dependence and continued a 30 percent disability evaluation for PTSD.  In March 2009, the RO granted service connection for a right knee disability and assigned a 10 percent disability evaluation, effective January 23, 2009.  Then in a July 2009 rating decision, the RO denied service connection for heat exposure with dizziness, heat exposure with headaches, a sleep disorder, and flat feet.  The Veteran has perfected appeals of all of these issues.  

In a March 2011 decision, the Board, in pertinent part, denied the Veteran's claims for increased evaluations for PTSD with depression and right knee disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney and the Secretary of Veterans Affairs filed with the Court a Joint Motion for Partial Remand.  On October 14, 2011, the Court issued an Order which granted the Joint Motion for Remand and remanded the case to the Board, directing the Board to comply with its directives therein.

In the March 2011decsion, the Board also remanded the issue of service connection for alcohol dependence, to include as due to PTSD with depression, for further development, which has been completed.  The case has been returned to the Board for appellate consideration. 

As observed in the Board's March 2011 decision, the Veteran's attorney raised the issue of entitlement to an earlier effective date for service connection of PTSD with depression in its April 2009 notice of disagreement to the June 2008 rating decision.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again REFERRED to the AOJ for appropriate action.  

In February 2012, along with a letter pertaining to the claims for PTSD with depression and right knee disability, the Veteran's attorney submitted additional evidence in support of the Veteran's claims.  He specifically indicated that he was not waiving consideration of the evidence by the agency of original jurisdiction (AOJ) in the first instance and requested that the evidence be sent to the AOJ for review.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND


As noted in the Introduction, the Board's March 2011 decision with regard to the Veteran's claims for increased evaluations for PTSD with depression and right knee disability was vacated and remanded by the Court. The reason for the Court's remand was that the parties to the Joint Motion determined that new VA examinations for the Veteran's PTSD and right knee disabilities were warranted.  

As to the Veteran's PTSD, the parties found that the Board's reliance on a May 2009 VA examination was inadequate, as the examiner failed to take into account the Veteran's violent behavior.   This behavior was detailed in a May 2008 letter from the Veteran's sister, as well as evidence of record that the Veteran had been convicted of a forcible sexual assault.  The parties determined that the Veteran must be provided a new psychiatric examination to allow the examiner to take into consideration evidence of the Veteran's violent behavior and determine the relationship, if any, to his service-connected PTSD.  Therefore, on remand the Veteran must be afforded a new psychiatric examination.

With regard to the right knee disability, the parties noted that the Veteran's February 2009 VA examination was inadequate.  They observed that the VA examiner indicated that he was unable to express without resorting to mere speculation as to the additional limitation due to repetitive use during a flare-up without giving further explanation.  Citing to Jones v. Shinseki, 23 Vet. App. 382 (2010), the parties found that the VA examiner's findings in this regard were not sufficient as there was no explanation as to the reason he was unable to provide an opinion regarding the degree of additional disability during a flare-up.  It was pointed out that the record was unclear whether earlier medical records could have been consulted or whether the examiner could have relied upon lay assertions reported by the Veteran in order to discuss any limitations on repetitive use.  Accordingly, on remand the Veteran must be provided a new examination for his right knee disability.  

With regard to the claims for service connection for heat exposure with dizziness and heat exposure with headaches, the Board notes that service treatment records are negative for any findings or complaints thereof.  While there are no current medical records showing complaints of dizziness, a December 2007 record reflects that the Veteran complained of headaches.  In any case, the Board notes that the Veteran is competent to state what he experienced during and after service, and dizziness and headaches are capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  Therefore, on remand, the Veteran must be afforded an examination to determine the nature and etiology of any current disability from heat exposure in service manifested by dizziness and headaches.  

As to the claims for service connection for flat feet and a sleep disorder, the record reflects that the Veteran was scheduled for examinations to determine the nature and etiology of the disabilities.  However, it was noted that the Veteran failed to report for the scheduled examinations as he was incarcerated.  While this case is being remanded for additional examinations, the Veteran should also be examined to determine the nature and etiology of his claimed flat feet and sleep disorder.  

In determining that examinations of the Veteran are required, the Board notes that the Veteran is currently incarcerated.  Incarcerated Veterans are entitled to the same care and consideration given to their fellow Veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated Veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.   

As such, on remand, VA must either afford the Veteran formal examinations for his claimed disabilities discussed above, or if that is not possible, coordinate efforts with the correctional facility to accommodate the Veteran by arranging for examinations to be conducted at the correctional facility at which he is incarcerated to determine the current severity of his disabilities taking into consideration the specific instructions noted herein. 

Additionally, in a February 2012 letter, the Veteran's attorney indicated that there were additional relevant records from the Veteran's criminal proceedings in the Distract Court of Lancaster County, Nebraska and requested that VA obtain those records.  Because VA is on notice that there are records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained. 38 C.F.R. § 3.159 (c)  (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following actions:

1. With any necessary assistance from the Veteran and his attorney, obtain all outstanding pertinent evidence, to include but not exclusive of records from the District Court of Lancaster County, Nebraska.  All efforts to obtain additional evidence must be documented in the claims folder.  

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claims; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2011).

2. Schedule the Veteran for a psychiatric examination in order to determine the severity of his service-connected PTSD with depression.  

If that is not possible, coordinate efforts with the correctional facility to accommodate the Veteran by arranging for an examination to be conducted at the correctional facility at which he is incarcerated to determine the current severity of his psychiatric disability. 

The examiner must specifically discuss the Veteran's history of violent behavior documented in the claims folder.  He/she should describe the Veteran's symptoms and note the impact, if any, of the Veteran's PTSD with depression disorder on his social and industrial functioning.  The examiner should indicate whether the Veteran's PTSD with depression renders him unemployable.  

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

3. Schedule the Veteran for an appropriate examination to determine the current nature and severity of his service-connected right knee disability.  The claims folder must be made available to the examiner in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating knee disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examination should be noted in the report of the evaluation.  

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

In the event that the examiner is unable to offer an opinion with regard to flare-ups for any reason, the examiner should determine whether earlier medical records or the Veteran's lay descriptions can be consulted.  If either of these methods is not helpful in providing the opinion, the examiner must provide an explanation and also indicate if there is any other evidence which might provide the information.    

The examiner should also provide an opinion concerning the impact of the disability on the Veteran's ability to work. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The supporting rationale for all opinions expressed must be provided. 

4. Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any disability due to heat exposure manifested by dizziness and/or headaches.  

If that is not possible, coordinate efforts with the correctional facility to accommodate the Veteran by arranging for an examination to be conducted at the correctional facility at which he is incarcerated to determine whether it is at least as likely as not that any current disability due to heat exposure manifested by dizziness and/or headaches is related to service.

If it is not possible to have him examined at the prison facility, forward the Veteran's claims file for review by a VA examiner for the purpose of rendering an opinion as to whether the Veteran's claimed disabilities are related to service.  

The examiner must elicit from the Veteran the history of his disabilities and consider them in rendering the following inquires.  See Dalton v. Nicholson, 21 Vet. App. 23 (finding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  

The examiner should determine whether the Veteran currently has a disability due to heat exposure manifested by dizziness and/or headaches.  If either disability is found, the examiner should provide an opinion as to whether there is a 50 percent or better probability that it is related to the Veteran's military service.

In addition, the examiner must comment on the approximate date of onset and etiology of the disabilities shown by the evidence of record.  If the complaints are attributable to factors unrelated to his military service or service-connected disabilities, the examiner should specifically so state.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The claims file must be reviewed by the examiner and the examination report should note that review.  The examiner should provide the rationale for all opinions provided, with citation to relevant medical findings. 

5. Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any flat foot disability.  

If that is not possible, coordinate efforts with the correctional facility to accommodate the Veteran by arranging for an examination to be conducted at the correctional facility at which he is incarcerated to determine whether it is at least as likely as not that any current foot disability is related to service or secondary to his service-connected low back disorder to any other service-connected disability. 

If it is not possible to have him examined at the prison facility, forward the Veteran's claims file for review by a VA examiner for the purpose of rendering an opinion as to whether the Veteran has flat feet related to service.  

The examiner must elicit from the Veteran the history of his disability and consider them in rendering the following inquires.  See Dalton v. Nicholson, 21 Vet. App. 23 (finding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  

The examiner should determine whether the Veteran currently has a flat foot disability.  If such a disability is found, the examiner should provide an opinion as to (i) whether there is a 50 percent or better probability that it is related to the Veteran's military service, or (ii) whether there is a 50 percent or better probability that that the flat foot disability was either (1) caused by or (2) is aggravated by the Veteran's service-connected low spine disability or any other service-connected disability (namely left knee).  

If the examiner determines that the Veteran's flat foot disability is aggravated by the low spine disability or any other service-connected disability, the examiner should report the baseline level of severity of the flat foot disability prior to the onset of aggravation.  If some of the increase in severity of the flat foot disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed flat foot disability as shown by the evidence of record.  If the Veteran's foot complaints are attributable to factors unrelated to his military service or service-connected disabilities, the examiner should specifically so state.

The claims file must be reviewed by the examiner and the examination report should note that review. The examiner should provide the rationale for all opinions provided, with citation to relevant medical findings. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

6. Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any sleep disorder.  

If that is not possible, coordinate efforts with the correctional facility to accommodate the Veteran by arranging for an examination to be conducted at the correctional facility at which he is incarcerated to determine whether it is at least as likely as not that any current sleep disorder is related to service or secondary to his service-connected PTSD with depression. 

If it is not possible to have him examined at the prison facility, forward the Veteran's claims file for review by a VA examiner for the purpose of rendering an opinion as to whether the Veteran has a sleep disorder related to service or service-connected PTSD with depression.  

The examiner must elicit from the Veteran the history of his disability and consider them in rendering the following inquires.  See Dalton v. Nicholson, 21 Vet. App. 23 (finding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service medical records to provide a negative opinion).  

The examiner should determine whether the Veteran currently has a sleep disorder.  If such a disability is found, the examiner should provide an opinion as to (i) whether there is a 50 percent or better probability that it is related to the Veteran's military service, or (ii) whether there is a 50 percent or better probability that that the sleep disorder was either (1) caused by or (2) is aggravated by the Veteran's service-connected PTSD with depression or any other service-connected disability.  

If the examiner determines that the Veteran's sleep disorder is aggravated by the PTSD with depression (or any other service-connected disability), the examiner should report the baseline level of severity of the sleep disorder prior to the onset of aggravation.  If some of the increase in severity of the sleep disorder is due to the natural progress of the disorder, the examiner should indicate the degree of such increase in severity due to the natural progression of the disorder.

In addition, the examiner must comment on the approximate date of onset and etiology of any diagnosed sleep disorder as shown by the evidence of record.  If the Veteran's sleep complaints are attributable to factors unrelated to his military service or service-connected disabilities, the examiner should specifically so state.

The claims file must be reviewed by the examiner and the examination report should note that review. The examiner should provide the rationale for all opinions provided, with citation to relevant medical findings. 

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

7. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims taking into consideration all evidence of record.  If action remains adverse to the Veteran, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



